Exhibit EXECUTION VERSION CREDIT AGREEMENT Dated as of December20, 2007 as Amended and Restated as of April 30, 2008 among LYONDELLBASELL INDUSTRIES AF S.C.A. (f/k/a BASELL AF S.C.A.), as the Company, LYONDELL CHEMICAL COMPANY (as successor by merger to BIL ACQUISITION HOLDINGS LIMITED), as the U.S. Borrower, BASELL HOLDINGS B.V. and BASELL FINANCE COMPANY B.V., as the Dutch Borrowers, BASELL GERMANY HOLDINGS GmbH, as the German Borrower, THE OTHER NON-U.S. BORROWERS PARTY HERETO FROM TIME TO TIME, THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME, CITIBANK, N.A., as Primary Administrative Agent, U.S. Swing Line Lender and Collateral Agent, CITIBANK INTERNATIONALplc, as European Administrative Agent, CITIBANK, N.A., LONDON BRANCH, as European Swing Line Lender, ABN AMRO BANK, N.V. as L/C Issuer, THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME, GOLDMAN SACHS CREDIT PARTNERS, L.P., as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Co-Syndication Agent, ABN AMRO INCORPORATED and UBS SECURITIES LLC, as Documentation Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Transaction Coordinator, and CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS CREDIT PARTNERS L.P., GOLDMAN SACHS CREDIT PARTNERS L.P., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP GLOBAL MARKETS INC., ABN AMRO INCORPORATED and ABN AMRO INCORPORATED and UBS SECURITIES LLC, UBS SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners as Joint Lead Arrangers and Joint Bookrunners with Respect to the Revolving Credit Facilities and the with Respect to the Tranche B Term Loans Tranche A Term Loans Cahill Gordon & Reindel llp 80 Pine
